Case 7:20-mj-01797 Document 1 Filed on 09/11/20 in TXSD Page 1 of 4

_ (dO 91 (Rev 8/01) Criminal Complaint

 

United States District Court
SOUTHERN DISTRICT OF . TEXAS —
: McALLEN DIVISION

 

 

UN 2 | . ADL AIN
ITED STATES OF AMERICA CRIMINAL COMPLAINT

 

Kaleb J Tijerina PRINCIPAL United States Case Number:
_  A213°307 197 YOB: 2000 : , M-20- 1+Q 4 -M
' Graciela Medrano-Sandoval CO-PRINCIPAL | Mexico
' A203 068 901 YOs: 1967.
nited States District Court
EverArguello = = = . . _— CO-PRINCIPAL United States “Sosiem BEES of Texas
_ A213 307 196 - YOB: 1970. :

Thalia Alaniz CO-PRINCIPAL. United States ) ,
A213 307198 . YOB: 1950 , SEP 2000

- David J. Bradley, Clerk

- (Name and Address of Defendant)

1, the undersigned complainant being duly sworn state the following is true and correct‘to the best of my

 

knowledge and belief. On or about September 9, 2020 _in Star County, in |
the Southern District of Texas _ : defendants(s) did,

(Track Statutory Language of Offense)

Ct. 1 knowing or in reckless disregard of the fact that Jose Guadalupe Onate-Avalos, a citizen of Mexico, and Antony Jose Lopez-Portillo, a
citizen of Honduras, along with two (2) other undocumented aliens for a total of four (4), who had entered the United States In violation
of law, did knowingly transport, or move or attempt to transport sald aliens in furtherance of such violation of law within the United
States, that is, from a location near Roma, Texas to the point of arrest near Morales Sanchez, Texas,

Ct. 2 knowing or in reckless disregard of the fact that Jose Guadalupe Onate-Avalos, a citizen of Mexico, Antony Jose Lopez-Portillo, a
citizen of Honduras, and Manuel Molina-Granado, a citizen of El Salvador, along with five (5) other undocumented aliens for a total of
eight (8), who had entered the United States in violation of law, concealed, harbored or shielded from detection or-attempted to conceal,
harbor, or shield from detection such aliens In any place, Including any building or means of transportation, to wita residence near.Roma,
Texas, .

in. violation of Title a: ] United States Code, Section(s) _1324(a)(1)(A)(ii), and 1324(a)(1)(A)(iii) FELONY _
I further state. that’ ] am a(n) Border Patrol Agent and that this complaint is based. on the -
, following facts:

Border Patrol Agents received information that a residence located at 1704 Rau-Con Street, in Roma, Texas was being used as
an alien stash house and that Thalia ALANIZ was the caretaker. On September 9, 2020, Border Patrol Agents conducted:
surveillance at the: residence and observed a black SUV and ‘black truck.arrive. Shortly thereafter, the two vehicles departed
the-residence on Rau-Con St and traveted in tandem to an apartment at 406 Madrigal Street in Roma, Texas.

SEE ATTACHED”

Complaint authorized by AUSA A. Greenbaum
. Continued on the attached sheet and made apart of this complaint: [xlyes LJ No

Submitted by reliable electronic means, sworn to and attested
telephonically per Fed. R.Cr. P. 4.1, and probable cause found on: _/S/ William A. Dubols Jr.

. Signature of Complainant oe
. William A. Dubois Jr. __ Senior Patrol Agent
Sworn to before me and subscribed in my presence,- ts Printed Name of Complainant Se

 

September, 11,2020 — /: 352.4,
Date . G

 

Juan F. Alanis _ U.S. Magistrate Judge
‘ Name and Title of Judicial Officer 8 ‘Gnalure of Judicial Offi icer

 
Case 7:20-mj-01797 Document 1 Filed on 09/11/20 in TXSD Page 2 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
. McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

| M-20- }4} -M
RE: ~ Kaleb.J Tijerina
mS Graciela Medrano-Sandoval
Ever Arguello
Thalia Alaniz

CONTINUATION:

~ Amate subject, later identified as Ever ARGUELLO, exited the black SUV and gave hand signals to the
driver of the black truck indicating for the black truck to travel toward the rear of the apartment. The

’ black truck traveled towards the rear of the apartment and returned shortly thereafter. Both vehicles
left the residence on Madrigal Street in tandem and traveled west on US Highway 83. A Texas DPS
Trooper conducted a traffic stop on the black truck and identified Kaleb TJERINA as the driver of the
black truck. Agents observed four subjects in the truck which were determined to be illegally p present in
the United States, including Materal witnesses Onate and Lopez.

‘Other agents approached the black SUV that was still stationary at the intersection. Agents identified

Graciela MEDRANO-Sandoval as the driver of the vehicle and ARGUELLO as the passenger. Without being -

asked, MEDRANO stated, it was all her son’s fault. As ARGUELLO exited the-vehicle, he slammed his cell
phone to the ground, breaking the phone. Under Miranda Rights advisement and waiver, MEDRANO .

“Stated she picked up illegal aliens from multipule locations including 1704 Rau-Con Street, and 406 .

. Madrigal Street.

Agents and Roma police officers arrived to 1704 Rau-Con Street, an apartment building with an upstairs —
unit and a downstairs unit. As agents approached the upstairs unit, they noticed that the front door was
-more than half way open. Agents observed that the apartment had no furniture and foil-covered
windows. Agents observed empty water bottles and trash throughout the apartment. Agents
encountered three subjects in the unit, including material witness Molina, that were determined to be
illegally present in the United States. Agents encountered Thalia ALANIZ at the downstairs unit.

Kaleb J. Tijerina, a U.S. citizen, was read his Miranda Rights. He stated he understood his rights and
agreed to provide a statement without the presence of an attorney.

TUERINA stated he picked up several subjects and knew that one or two of them were illegal aliens. He
. Stated that a “far” cousin asked him to pick up the subjects. He stated that he met a person at Pizza Hut

‘in Roma, Texas where he picked up two subjects, and then followed that person to another location

where he picked | up.two additional Subjects. TUERINA stated he was s going. to take the subjects to’ Laredo,
Texas. . a

TUERINA was shown a photo lineup and identified ARGUELLO as his “far” cousin that asked him for the
- favor of picking up people. .

Graciela. MEDRANO-Sandoval, a Lawfully Admitted Permanent Resident, was read her Miranda Rights.
She stated she understood her rights and agreed to provide a statement without the presence of an
. attorney. .
Case 7:20-mj-01797 Document 1 Filed on 09/11/20 in TXSD_ Page 3 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS —
McALLEN, ‘TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

_M-20- 304 -M
RE: — Kaleb J Tijerina

Graciela Medrano-Sandoval

‘Ever Arguello -

Thalia Alaniz

CONTINUATION:
, PRINCIPAL STATEMENTS:

‘ MEDRANO stated that her son asked her to take him to pick up people. She-stated she hadmoney”
trouble. She stated that individuals contacted her son and asked him to pick up people. She stated her —
son was to receive $450 per person that was transported: She stated the Arguello was to pay the driver’
‘of the black truck. She stated that aliens were picked up from multiple locations MEDRANO identified
ARGUELLO in a photo lineup as her son. She identified THERINA as the driver of the black truck.

- Ever Eli Arguello, au.s: citizen, was read his Miranda warnings. He stated he understood his is rights and
agreed to provide a statement without the presence of an attorney.

“ARGUELLO stated he did not know why he was being arrested for alien smuggling and stated th that he . :
~ broke his phone in fear that agents would discover information about his drug sales. | So

- Thalia Alaniz, a U.S. citizen, was read her Miranda Rights. She stated she understood her rights and
, agreed to provide’a statement without the presence of an attorney.

‘ALANIZ stated she was to be paid $160 to provide food to the aliens in the apartment unit above her.
She stated that prior to her encounter with Border Patrol, a black SUV and truck arrived to her apartment
to pick up-a subject. The subject boarded the black truck and departed the residence.

Material Witness Statements:
Jose Guadalupe ONATE-Avalos, a citizen of Mexico, was advised of his Miranda rights, stated he
‘understood his rights, and agreed to provide a sworn statement. —

--ONATE claimed his cousin made his smuggling arrangements which totaled $9,000. ONATE claimed his

..cousin paid $2,500. ONATE claimed he crossed the river with 4 others and was picked up by a white -

‘ Tahoe and taken to an apartment for a couple of days. ONATE claimed that today, 09/09/2020, a black
Ram truck arrived, and he was told by the driver to get in the front seat because the back seat-had two
other people. ONATE claimed that the truck traveled to a second apartment where they picked up one
more subject. ONATE claimed they met up with another male subject in a black vehicle and began
following it. ONATE claimed they were pulled over by law enforcement shortly thereafter.

ONATE identified THERINA, through a photo lineup, as the driver who picked him up at the house and -
transported him to another house in the Ram truck.

‘ONATE identified ARGUELLO, through a photo lineup, as the male giving TUERINA hand signals from the
second vehicle.
Case 7:20-mj-01797 Document 1. Filed on 09/11/20 in TXSD- Page 4 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
VicALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

; M-20- Ft -M
RE: Kaleb J Tijerina
_ Graciela Medrano-Sandoval
Ever Arguello
Thalia Alaniz

CONTINUATION:

” ONATE identified ALANIZ as the female who brought him food while he was at the upstairs apartment. ,

_Anthony Jose LOPEZ-Portillo, a citizen of Honduras, was advised of his Miranda Rights, s stated he
' understood his Rights, and agreed to provide a sworn statement.

‘LOPEZ claimed his uncle made his smuggling arrangements and was going to pay $12,000. LOPEZ claims”
he crossed the river yesterday (09/08/2020) and was taken to an apartment. LOPEZ claimed the
“apartment was abandoned with no food, water, or electricity. LOPEZ claims that the following day, a
heavy set male subject arrive to the apartment and instructed them to get ready. LOPEZ claims that a
-black truck arrived.and he got in the back seat.

“LOPEZ identified THERINA, through a photo lineup, as the male driver that picked him up from the house
ina black truck.

LOPEZ identified ARGUELLO, through a photo lineup, as the heavy set male subject who spoke with the ©
driver of the black-truck and gave him hand signals.

LOPEZ identified Thalia Alaniz as the female who gave him a hamburger at the apartment the night
before.

Manuel De Jesus MOLINA-Granado, a citizen of El Salvador, was advised of his Miranda Rights, stated he
understood his Rights, and agreed to provide a sworn statement.

MOLINA claims he left El Salvador on August 18, 2020. “MOLINA claims his cousin made his smuggling _ _
arrangements and claimed his total smuggling fee was $13,000. MOLINA stated he crossed the riverona
waft.

_. MOLINA was transported to the apartment where they were found by law enforcement. . MOLINA claims a.
a female he referred to as “La Guerita” arrived to the apartment to provide food tothe group. MOLINA
claims that “La Guerita” lived in the apartment unit downstairs and she was the caretaker of the
apartment where MOLINA was kept. MOLINA claims they did not have any food or water at the .
apartment and the restroom was not operational.

oul NA identified. ALANIZ, through a photo lineup, as the caretaker of the apartment where he was
. being harbored and the person who brought them food.
